DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fifth office action in response to the above identified patent application filed on 07/14/2017. Applicant has amended claims 1 and 11 and added claims 23 and 24. Claims 1-2, 4-7, 10-12, 14-17, and 20-24 are pending and examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 11-12, 14-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 9,650,961 B2), in view of Buchheim (US 2016/0245513 A1), and Böttcher (US 2011/0203283 A1).
Regarding claim 1, Hirata teaches (Figure 1) a gas turbine (Figure 1), comprising:
a compressor (1);
a turbine (2);
a combustor (3) disposed downstream from the compressor (1) and upstream from the turbine (2), the combustor (3) comprising:
an outer casing (5);

a flange (11) extending between a first side and a second side opposing the first side, the flange (11) comprising an internal fluid passage (20) defined within the flange (11), the flange (11) coupled to the internal face of the end cover (6) with the first side of the flange (20) abutting the internal face of the end cover (6); and
a fuel passage (15) extending through the end cover (6) between the flange (11) and an inlet (14) positioned outside of the end cover (6), the inlet of the fuel port (14) in fluid communication with the internal fluid passage (20) of the flange (11).
However, Hirata does not teach a fuel port, the fuel port extending through the bore of the end cover between the flange and an inlet positioned outside of the end cover.
Buchheim teaches (Figure 1) a heat-protective fuel port (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata by including a fuel port extending through the fuel passage of the end cover between the flange and the inlet, in order to ensure a high degree of protection from heat in the fuel, as taught by Buchheim (p. [0007], ll. 2-3).
However, Hirata, in view of Buchheim, does not teach the first side of the flange includes a bore portion that extends beyond the internal face of the end cover and into the bore; and
a fuel port welded to the flange within the bore such that a weld seam is defined between the fuel port and the flange.
Böttcher teaches (Figure 4) a fuel nozzle (40 – Figure 3), wherein the first side (55) of the flange (45) includes a bore portion (any portion of lead-through of gas pipe 70) that extends beyond the internal face (60) of the end cover (37) and into the bore (75); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata, in view of Buchheim, by integrally joining the fuel port with the flange within the bore, as taught by Böttcher, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B, therefore providing:
the first side of the flange (Hirata, 20) includes a bore portion (Buchheim, right side portion of 10) that extends beyond the internal face (Hirata, right side of end cover 6) of the end cover (Hirata, 6) and into the bore (Hirata, 15).
Regarding the limitation “a fuel port welded to the flange within the bore such that a weld seam is defined between the fuel port and the flange” – in particular, “welded” and “weld seam” – it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113)
Hirata further teaches (Figure 1) a sealing member (20) being provided between the end cover (6) and the flange (11). However, Hirata, in view of Buchheim and Böttcher as discussed so far, does not teach a seal groove in the internal face of the end cover surrounding the bore of the end cover;
whereby the first side of the flange is sealingly engaged with the internal face of the end cover via a sealing member in the seal groove in the internal face of the end cover.
Böttcher teaches (Figure 4) a seal groove (Paragraph 0046, lines 5-6, “the support 37 can have an indentation in which the seal 80 is arranged”) in the internal face (60) of the end cover (37) surrounding the bore (75) of the end cover (37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata, in view of Buchheim and Böttcher as discussed so far, by including a seal groove in the internal face of the end cover surrounding the bore of the end cover, in order to prevent the fit (in this case, the bore) for the gas pipe (in this case, the fuel port) forming undesired passages for gas or compressor air of the turbine, as taught by Böttcher (p. [0046], ll. 1-5), therefore providing:
whereby the first side of the flange (Hirata, 11) is sealingly engaged with the internal face of the end cover (Hirata, 6) via a sealing member (Hirata, 20) in the seal groove (Böttcher, indentation of 37) in the internal face of the end cover (Hirata, 6).
However, Hirata, in view of Buchheim and Böttcher as discussed so far, does not teach the fuel port having an external diameter smaller than an interior diameter of the bore of the end cover, whereby an annular passage is defined between the fuel port and the bore of the end cover, wherein the annular passage includes an annular open end at the external face of the end cover in direct fluid communication with an ambient environment, wherein the weld seam is disposed within the annular passage, and wherein the bore portion of the first side of the flange is spaced apart from the bore and partially defines the annular passage.
Böttcher teaches (Figure 4) the fuel port (lead-through of gas pipe 70) having an external diameter smaller than an interior diameter of the bore (75) of the end cover (37), whereby an annular passage (formed by clearance fit – see p. [0018], ll. 1-2) is defined between the fuel port (70) and the bore (75) of the end cover (37), wherein the annular passage includes an annular open end at the external face (top surface of 37) of the end cover (37) in direct fluid communication with an ambient a small flow (compressor air or gas leakage too)”), wherein the bore portion (any portion of lead-through of gas pipe 70) of the first side (55) of the flange (45)  is spaced apart from the bore (75) and partially defines the annular passage (would result from clearance fit 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata, in view of Buchheim and Böttcher as discussed so far, by forming an annular passage between the fuel port and the bore of the end cover and having the annular passage include an annular open end at the external face of the end cover in direct fluid communication with an ambient environment (by swapping Hirata’s fuel port inlet 14 with the fuel port inlet of Böttcher), in order to allow the end cover to freely expand thermally, thus improving service life of the components, as taught by Böttcher (p. [0019], ll. 4-6), therefore providing:
wherein the weld seam (resulting in a method of production) is disposed within the annular passage.
Regarding claim 2, Hirata, in view of Buchheim and Böttcher, teaches the invention as claimed and as discussed above for claim 1, and Hirata further teaches (Figure 1) a fluid conduit (18) extending between the second side of the flange and a fuel nozzle (9).
Regarding claim 4, Hirata, in view of Buchheim and Böttcher as discussed so far, teaches the invention as claimed and as discussed above for claim 1, except for a filter positioned within the fuel port such that the inlet of the fuel port is in fluid communication with the internal fluid passage of the flange via the filter.
Buchheim teaches (Figure 1) a filter (14) positioned within the fuel port (10) such that the inlet (left side of element 6) of the fuel port (10) is in fluid communication with an outlet (right side of element 7) of the fuel port (10) via the filter (14).

Regarding claim 5, Hirata, in view of Buchheim and Böttcher as discussed so far, teaches the invention as claimed and as discussed above for claim 1, except for an orifice fitting coupled to an inlet of the internal fluid passage of the flange such that the inlet of the fuel port is in fluid communication with the internal fluid passage of the flange via the orifice fitting.
Buchheim teaches (Figure 1) an orifice fitting (11) coupled to a heat-protective insert (13) such that the inlet (left side of element 6) of the fuel port (10) is in fluid communication with the heat-protective insert (13) via the orifice fitting (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata, in view of Buchheim and Böttcher as discussed so far, by including an orifice fitting coupled to an inlet of the internal fluid passage of the flange such that the inlet of the fuel port is in fluid communication with the internal fluid passage of the flange via the orifice fitting, in order to better protect the connection point between the fuel port and the flange from coming loose, as taught by Buchheim (p. [0012], ll. 1-7).
Regarding claim 6, Hirata, in view of Buchheim and Böttcher as discussed so far, teaches the invention as claimed and as discussed above for claim 5, except for a filter upstream of the orifice fitting such that the inlet of the fuel port is in fluid communication with the internal fluid passage of the flange via the filter and the orifice fitting.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata, in view of Buchheim and Böttcher as discussed so far, by including a filter upstream of the orifice fitting such that the inlet of the fuel port is in fluid communication with the internal fluid passage of the flange via the filter and the orifice fitting, in order to protect the burner from impurities, as taught by Buchheim (p. [0004], ll. 1-3).
Regarding claim 7, Hirata, in view of Buchheim and Böttcher as discussed so far, teaches the invention as claimed and as discussed above for claim 5, except for a filter integrally joined with the orifice fitting, the filter positioned within the fuel port upstream of the orifice fitting such that the inlet of the fuel port is in fluid communication with the internal fluid passage of the flange via the filter and the orifice fitting.
Buchheim teaches (Figure 1) the filter (14) positioned within the fuel port (2) upstream of the orifice fitting (11) such that the inlet (left side of element 6) of the fuel port (10) is in fluid communication with the heat-protective insert (13) via the filter (14) and the orifice fitting (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata, in view of Buchheim and Böttcher as discussed so far, by including a filter upstream of the orifice fitting such that the inlet of the fuel port is in fluid communication with the internal fluid passage of the flange via the filter and the orifice fitting, in order to protect the burner from impurities, as taught by Buchheim (p. [0004], ll. 1-3).
However, Hirata, in view of Buchheim and Böttcher, does not teach a filter integrally joined with the orifice fitting.
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B.
Regarding claim 11, Hirata teaches (Figure 1) a combustor (3) for a turbomachine (Figure 1), the combustor (3) comprising:
an outer casing (5);
an end cover (6) comprising an external face (left side of end cover 6) outside of the outer casing (5), an internal face (right side of end cover 6) opposite the external face, and a bore (15) extending from the external face of the end cover (6) to the internal face of the end cover (6);
a flange (11) extending between a first side and a second side opposing the first side, the flange (11) comprising an internal fluid passage (20) defined within the flange (11), the flange (11) coupled to the internal face of the end cover (6) with the first side of the flange (20) abutting the internal face of the end cover (6); and
a fuel passage (15) extending through the end cover (6) between the flange (11) and an inlet (14) positioned outside of the end cover (6), the inlet of the fuel port (14) in fluid communication with the internal fluid passage (20) of the flange (11).
However, Hirata does not teach a fuel port, the fuel port extending through the bore of the end cover between the flange and an inlet positioned outside of the end cover.
Buchheim teaches (Figure 1) a heat-protective fuel port (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata by including a fuel port extending through the fuel passage of the 
However, Hirata, in view of Buchheim, does not teach the first side of the flange includes a bore portion that extends beyond the internal face of the end cover and into the bore; and
a fuel port welded to the flange within the bore such that a weld seam is defined between the fuel port and the flange.
Böttcher teaches (Figure 4) a fuel nozzle (40 – Figure 3), wherein the first side (55) of the flange (45) includes a bore portion (any portion of lead-through of gas pipe 70) that extends beyond the internal face (60) of the end cover (37) and into the bore (75); and
a fuel port (the non-bore portion of lead-through of gas pipe 70) integrally joined with the flange (45) within the bore (75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata, in view of Buchheim, by integrally joining the fuel port with the flange within the bore, as taught by Böttcher, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B, therefore providing:
the first side of the flange (Hirata, 20) includes a bore portion (Buchheim, right side portion of 10) that extends beyond the internal face (Hirata, right side of end cover 6) of the end cover (Hirata, 6) and into the bore (Hirata, 15).
Regarding the limitation “a fuel port welded to the flange within the bore such that a weld seam is defined between the fuel port and the flange” – in particular, “welded” and “weld seam” – it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113)
Hirata further teaches (Figure 1) a sealing member (20) being provided between the end cover (6) and the flange (11). However, Hirata, in view of Buchheim and Böttcher as discussed so far, does not teach a seal groove in the internal face of the end cover surrounding the bore of the end cover;
whereby the first side of the flange is sealingly engaged with the internal face of the end cover via a sealing member in the seal groove in the internal face of the end cover.
Böttcher teaches (Figure 4) a seal groove (Paragraph 0046, lines 5-6, “the support 37 can have an indentation in which the seal 80 is arranged”) in the internal face (60) of the end cover (37) surrounding the bore (75) of the end cover (37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata, in view of Buchheim and Böttcher as discussed so far, by including a seal groove in the internal face of the end cover surrounding the bore of the end cover, in order to prevent the fit (in this case, the bore) for the gas pipe (in this case, the fuel port) forming undesired passages for gas or compressor air of the turbine, as taught by Böttcher (p. [0046], ll. 1-5), therefore providing:
whereby the first side of the flange (Hirata, 11) is sealingly engaged with the internal face of the end cover (Hirata, 6) via a sealing member (Hirata, 20) in the seal groove (Böttcher, indentation of 37) in the internal face of the end cover (Hirata, 6).
However, Hirata, in view of Buchheim and Böttcher as discussed so far, does not teach the fuel port having an external diameter smaller than an interior diameter of the bore of the end cover, whereby an annular passage is defined between the fuel port and the bore of the end cover, wherein the annular passage includes an annular open end at the external face of the end cover in direct fluid communication with an ambient environment, wherein the weld seam is disposed within the annular 
Böttcher teaches (Figure 4) the fuel port (lead-through of gas pipe 70) having an external diameter smaller than an interior diameter of the bore (75) of the end cover (37), whereby an annular passage (formed by clearance fit – see p. [0018], ll. 1-2) is defined between the fuel port (70) and the bore (75) of the end cover (37), wherein the annular passage includes an annular open end at the external face (top surface of 37) of the end cover (37) in direct fluid communication with an ambient environment (p. [0019], ll. 1-4: “The lead-through of the gas feed line through the support is hence embodied in particular as such a fit and thus additionally permits (sic) only a small flow (compressor air or gas leakage too)”), wherein the bore portion (any portion of lead-through of gas pipe 70) of the first side (55) of the flange (45)  is spaced apart from the bore (75) and partially defines the annular passage (would result from clearance fit 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata, in view of Buchheim and Böttcher as discussed so far, by forming an annular passage between the fuel port and the bore of the end cover and having the annular passage include an annular open end at the external face of the end cover in direct fluid communication with an ambient environment (by swapping Hirata’s fuel port inlet 14 with the fuel port inlet of Böttcher), in order to allow the end cover to freely expand thermally, thus improving service life of the components, as taught by Böttcher (p. [0019], ll. 4-6), therefore providing:
wherein the weld seam (resulting in a method of production) is disposed within the annular passage.
Regarding claim 12, Hirata, in view of Buchheim and Böttcher, teaches the invention as claimed and as discussed above for claim 11, and Hirata further teaches (Figure 1) a fluid conduit (18) extending between the second side of the flange and a fuel nozzle (9).
Regarding claim 14, Hirata, in view of Buchheim and Böttcher as discussed so far, teaches the invention as claimed and as discussed above for claim 11, except for a filter positioned within the fuel port such that the inlet of the fuel port is in fluid communication with the internal fluid passage of the flange via the filter.
Buchheim teaches (Figure 1) a filter (14) positioned within the fuel port (10) such that the inlet (left side of element 6) of the fuel port (10) is in fluid communication with an outlet (right side of element 7) of the fuel port (10) via the filter (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata, in view of Buchheim and Böttcher as discussed so far, by including a filter positioned within the fuel port such that the inlet of the fuel port is in fluid communication with the internal fluid passage of the flange via the filter, in order to protect the burner from impurities, as taught by Buchheim (p. [0004], ll. 1-3).
Regarding claim 15, Hirata, in view of Buchheim and Böttcher as discussed so far, teaches the invention as claimed and as discussed above for claim 11, except for an orifice fitting coupled to an inlet of the internal fluid passage of the flange such that the inlet of the fuel port is in fluid communication with the internal fluid passage of the flange via the orifice fitting.
Buchheim teaches (Figure 1) an orifice fitting (11) coupled to a heat-protective insert (13) such that the inlet (left side of element 6) of the fuel port (10) is in fluid communication with the heat-protective insert (13) via the orifice fitting (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata, in view of Buchheim and Böttcher as discussed so far, by including an orifice fitting coupled to an inlet of the internal fluid passage of the flange such that the inlet of the fuel port is in fluid communication with the internal fluid passage of the flange via the orifice 
Regarding claim 16, Hirata, in view of Buchheim and Böttcher as discussed so far, teaches the invention as claimed and as discussed above for claim 15, except for a filter upstream of the orifice fitting such that the inlet of the fuel port is in fluid communication with the internal fluid passage of the flange via the filter and the orifice fitting.
Buchheim teaches (Figure 1) a filter (14) upstream of the orifice fitting (11) such that the inlet (left side of element 6) of the fuel port (10) is in fluid communication with the heat-protective insert (13) via the filter (14) and the orifice fitting (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata, in view of Buchheim and Böttcher as discussed so far, by including a filter upstream of the orifice fitting such that the inlet of the fuel port is in fluid communication with the internal fluid passage of the flange via the filter and the orifice fitting, in order to protect the burner from impurities, as taught by Buchheim (p. [0004], ll. 1-3).
Regarding claim 17, Hirata, in view of Buchheim and Böttcher as discussed so far, teaches the invention as claimed and as discussed above for claim 15, except for a filter integrally joined with the orifice fitting, the filter positioned within the fuel port upstream of the orifice fitting such that the inlet of the fuel port is in fluid communication with the internal fluid passage of the flange via the filter and the orifice fitting.
Buchheim teaches (Figure 1) the filter (14) positioned within the fuel port (2) upstream of the orifice fitting (11) such that the inlet (left side of element 6) of the fuel port (10) is in fluid communication with the heat-protective insert (13) via the filter (14) and the orifice fitting (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata, in view of Buchheim and Böttcher as discussed so far, by 
However, Hirata, in view of Buchheim and Böttcher, does not teach a filter integrally joined with the orifice fitting.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to integrally join the filter with the orifice fitting, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B.
Regarding claim 21, Hirata, in view of Buchheim and Böttcher, teaches the invention as claimed and as discussed above for claim 1, and Hirata further teaches (Figure 1) a protruding sealing surface (left side of element 11) on the first side of the flange (11), wherein the first side of the flange (11) is sealingly engaged with the internal face (right side of element 6) of the end cover (6) at the protruding sealing surface. It is noted that “a protruding sealing surface” is being interpreted as any surface (in this case, the left side of flange 11) that protrudes from any location (such as the interior) of the flange.
Alternatively, Hirata teaches (Figure 2) a gap, or deformation, at the top portion of the flange (11) formed by the difference between L2 and L1. This gap would cause the surface of the flange (11) near the O ring (20) to “protrude” towards the sealing surface of the end cover (6). It is noted that replacing the Figure 1 embodiment with the Figure 2 embodiment of Hirata would not have modified the rejection of claim 1, due to the only difference being the presence of a second manifold (16) within the flange (11) of Figure 1. This manifold was not needed in the rejection of claim 1.
Regarding claim 22, Hirata, in view of Buchheim and Böttcher, teaches the invention as claimed and as discussed above for claim 11, and Hirata further teaches (Figure 1) a protruding sealing surface 
Alternatively, Hirata teaches (Figure 2) a gap, or deformation, at the top portion of the flange (11) formed by the difference between L2 and L1. This gap would cause the surface of the flange (11) near the O ring (20) to “protrude” towards the sealing surface of the end cover (6). It is noted that replacing the Figure 1 embodiment with the Figure 2 embodiment of Hirata would not have modified the rejection of claim 11, due to the only difference being the presence of a second manifold (16) within the flange (11) of Figure 1. This manifold was not needed in the rejection of claim 11.
Regarding claim 23, Hirata, in view of Buchheim and Böttcher, teaches the invention as claimed and as discussed above for claim 1, including the annular passage (Böttcher, clearance fit 75) is only in fluid communication with the ambient environment (space above end cover 37) that surrounds the gas turbine (as shown in Figure 4 of Böttcher, the annular passage resulting from clearance fit 75 is only open to the space above end cover 37. The space below end cover 37 is sealed by seal 80).
Regarding claim 24, Hirata, in view of Buchheim and Böttcher, teaches the invention as claimed and as discussed above for claim 1, including the fuel port (Buchheim, 10) does not contact the end cover (Hirata, 6) – (this would result from clearance fit 75 being formed between the fuel port and the end cover, as modified by Böttcher).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 9,650,961 B2), in view of Buchheim (US 2016/0245513 A1) and Böttcher (US 2011/0203283 A1), and in further view of Smith (US 2010/0044472 A1).
Regarding claim 10, Hirata, in view of Buchheim and Böttcher, teaches the invention as claimed and as discussed above for claim 1, except for the flange comprising a thermal shield, the internal fluid passage of the flange at least partially defined in the thermal shield.
Smith teaches (Figure 2) the flange (118) comprises a thermal shield (110), the internal fluid passage (136) of the flange (118) at least partially defined in the thermal shield (136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata, in view of Buchheim and Böttcher, by comprising the flange of a thermal shield, the internal fluid passage of the flange at least partially defined in the thermal shield, in order to insulate the internal fluid passage from the heat that is exposed to the fuel nozzle, as taught by Smith (p. [0014], ll. 7-10).
Regarding claim 20, Hirata, in view of Buchheim and Böttcher, teaches the invention as claimed and as discussed above for claim 11, except for the flange comprising a thermal shield, the internal fluid passage of the flange at least partially defined in the thermal shield.
Smith teaches (Figure 2) the flange (118) comprises a thermal shield (110), the internal fluid passage (136) of the flange (118) at least partially defined in the thermal shield (136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata, in view of in view of Buchheim and Böttcher, by comprising the flange of a thermal shield, the internal fluid passage of the flange at least partially defined in the thermal shield, in order to insulate the internal fluid passage from the heat that is exposed to the fuel nozzle, as taught by Smith (p. [0014], ll. 7-10).

Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive.
welded to the flange” and the resulting “weld seam” are cited in an apparatus claim, and these limitations would be a matter of choosing a method of producing the apparatus. It has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113)
Furthermore, it is not understood how the weld seam would be beneficial in the event of a fuel leak, since a fuel leak would be equally likely to occur on any portion of the fuel port (including the non-welded portion).
Regarding Applicant’s argument that “Bottcher does not teach a weld seam disposed within an annular passage”, as discussed above, the weld seam results from a method of producing the apparatus, The claim is unpatentable even though Böttcher’s apparatus was made by a different process.
Applicant’s arguments regarding the LeBegue prior art are moot because the current rejection does not rely on LeBegue, and the newly amended limitations have been addressed in the body of the prior-art rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741